Case 1:20-cv-01305-LTB-STV Document 42-1 Filed 03/31/21 USDC Colorado Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLORADO


 ANTHONY BO CORDOVA,
                                                                Case No. 1:20-CV-01305-LTB
 Plaintiff,

        v.

 NATIONAL CREDIT SYSTEMS, INC.,
 EXPERIAN INFORMATION SOLUTIONS,
 INC., EQUIFAX INFORMATION SERVICES,
 LLC, and TRANSUNION, LLC,

 Defendants.


              NOW COMES, the Defendant, NATIONAL CREDIT SYSTEMS, INC. (hereinafter

   referred to as “NCS”), by and through its attorney, Katrina M. DeMarte of DeMarte Law, PLLC,

   and hereby offers to stipulate to Entry of Judgement pursuant to F.R.C.P. 68:

              1.   NCS hereby offers to stipulate to entry of judgment in the amount of Five Thousand

   Dollars and Zero Cents ($5,000.00), to satisfy Plaintiff’s claims against NCS and any and all of its

   assignors, assignees, agents or other related entities, including all claims for interest, costs, and

   attorney(s) fees (these terms referred to hereinafter as the “Offer”).

              2.   Specifically, the judgment entered in accordance with this Offer shall be in total

   settlement of any and all claims, known or unknown, which have been brought, or could be

   brought, against NCS by ANTHONY BO CORDOVA (hereinafter, the “Plaintiff”) arising from

   the allegations in the Complaint and any amendments thereto.

              3.   In accordance with Rule 68, if this Offer is not accepted by Plaintiff within fourteen

   (14) days after service of this Offer, the Offer shall be deemed withdrawn and evidence of this

   Offer will be inadmissible except in any proceeding to recover costs. If this Offer is not accepted


                                                     1
Case 1:20-cv-01305-LTB-STV Document 42-1 Filed 03/31/21 USDC Colorado Page 2 of 2




   by Plaintiff and the judgment finally obtained by Plaintiff is not more favorable than this Offer,

   Plaintiff must pay their costs and attorney's fees incurred after service of this Offer, as well as

   NCS’s costs as allowed by the rules of this District.

          WHEREFORE, this offer of judgement is made for the purposes specified in F.R.C.P. 68

   and shall not be construed as either an admission that NCS is liable in this action or that Plaintiff

   has suffered any damages. This offer of judgement is intended to resolve all of Plaintiff’s claims

   in this action against NCS as well as a dismissal including but not limited to all claims for

   damages, costs, interest, attorney fees, and litigation expenses.

                                                        Respectfully Submitted,

                                                        /s/ Katrina M. DeMarte
                                                        Katrina M. DeMarte (MI Bar No. P81476;
                                                        CO Bar No. 43135)
                                                        DEMARTE LAW, PLLC
                                                        39555 Orchard Hill Place; PMB 6338
                                                        Novi, MI 48375
                                                        Tel. 313-509-7047
    Dated: March 19, 2021                               katrina@demartelaw.com




   Accepted: _______________________

   Date: ________________
         03/31/2021


                                    CERTIFICATE OF SERVICE

          I hereby certify that on March 19, 2021, a true and correct copy of the above and foregoing

   document was sent by Electronic Mail to all attorneys of record for the Plaintiff.



                                     /s/ Katrina M. DeMarte
                    Katrina M. DeMarte (MI Bar No. P81476; CO Bar No. 43135)
                                   DEMARTE LAW, PLLC


                                                    2
